Wells, J.
The court below instructed the jury that if they should find for the plaintiff, they would allow a specified sum as damages for the breach of the bond. In another part of the charge the several items constituting these damages were set forth. Inasmuch as, upon this point, there is no conflict in the evidence, and the amount finally awarded does not appear to exceed the just measure of the plaintiff’s damages, we probably ought not to reverse the judgment upon this ground. But the plaintiff in error having excepted generally to the whole of the charge, is not in position to assign error upon any part of it. Webber v. Emmerson, decided at this term (ante, p. 248).
The question as to the alleged alteration in the bond was fairly submitted to the jury. Whether they have properly resolved it depends altogether upon the credit to be given *275to the several witnesses, and upon this, we see no reason to overrule the conclusions of the jury.
Judgment affirmed with costs. Affirmed.